 1   DAYLE ELIESON
     United States Attorney
 2   KEVIN D. SCHIFF
     Assistant United States Attorney
 3   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 4   (702) 388-6503
     Kevin.Schiff@usdoj.gov
 5   Attorneys for the United States

 6                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
 7
      UNITED STATES OF AMERICA,                          2:18-cr-365-KJD-PAL
 8
                             Plaintiff,                  MOTION TO AMEND
 9
                                                         SCRIVENER’S ERRROR
                  vs.                                    INDICTMENT AND ARREST
10
                                                         WARRANT
      BRYAN RAY,
11
                            Defendant.
12

13             COMES NOW the United States of America, by and through DAYLE

14   ELIESON, United States Attorney, and Kevin Schiff, Assistant United States Attorney,

15   respectfully move that the Indictment and Warrant issued in this matter on November 13,

16   2018 be amended to correct a scrivener’s error. Specifically the Defendant’s name was

17   transposed in the current Indictment and all subsequent documentation to be “Ray Bryan.”

18   The Defendant’s correct name is Bryan Ray. Such amendment does not substantively

19   modify any charge in the Indictment and only corrects a typographical error causing no

20   prejudice to the Defendant. See United States v. Lim, 984 F.2d 331, 337 (9th Cir. 1993).

21

22

23

24
 1             Further, such correction will allow law enforcement to correctly input the arrest

 2   warrant into the appropriate databases to effect the warrant, and ensure the correct person is

 3   brought before the Court to answer to the Indictment.

 4
               DATED this 17th day of December, 2018.
 5
                                                DAYLE ELIESON
 6                                              United States Attorney

 7                                              /s/ Kevin Schiff______________
                                                Kevin Schiff
 8                                              Assistant United States Attorney

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                2
 1                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 2
     UNITED STATES OF AMERICA,                     )
 3                                                 )   2:18-cr-365-KJD-PAL
                     Plaintiff,                    )
                                                   )   ORDER TO AMEND INDICTMENT,
 4                                                 )   WARRANT,   CAPTION  &  ALL
           vs.                                     )   SUBSEQUENT DOCUMENTATION
 5                                                 )
     BRYAN RAY                                     )
 6                                                 )
                     Defendant.                    )
 7

 8                       I.       FINDINGS OF FACT & CONCLUSIONS OF LAW

 9          Based on the Government’s Motion to Amend Scrivener’s Error Indictment and

10   Warrant, the Court finds:

11          1. The Indictment issued November 13, 2018 in this matter contains a Scrivener’s

12               error naming the Defendant as Ray Bryan: the Defendant’s correct name is Bryan

13               Ray;

14          2. This error in the Indictment is typographical, and;

15          3. Amending such typographical error does not substantively change any charge

16               alleged in the Indictment, nor does such amendment prejudice the Defendant.

17                                           II.       ORDERS

18          IT IS ORDERED that the Indictment in this matter is amended in both the caption

19   and all charges therein to reflect the Defendant’s correct name is Bryan Ray. All subsequent

20   ///

21

22

23   ///

24
                                               3
 1   documentation generated as a result of this error, including the issued arrest warrant, are also

 2   amended to correct this typographical error.

 3

 4                                               IT IS SO ORDERED:

 5                                               ______________________________________
                                                 UNITED STATES MAGISTRATE JUDGE
 6
                                                          December 17, 2018
                                                 DATED: __________________________
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                 4
